DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed to POS devices not ATMs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-27, 29, 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 of U.S. Patent No. 10573163 in view of Kobres (US 20140241523 A1). 
Pending claim 21
Patented claim 1
21. (New) A point of sale (POS) device comprising: 

    PNG
    media_image1.png
    44
    330
    media_image1.png
    Greyscale

a card reader configured for insertion and return of a card and for entry of a code;

    PNG
    media_image2.png
    92
    419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    41
    409
    media_image3.png
    Greyscale

and a processor in data communication with the card reader, a first sensor, and a second sensor, 

    PNG
    media_image4.png
    68
    381
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    408
    media_image5.png
    Greyscale

wherein the processor is configured to: receive a first notification from the first sensor,

    PNG
    media_image4.png
    68
    381
    media_image4.png
    Greyscale

receive a second notification from the second sensor, 

    PNG
    media_image5.png
    84
    408
    media_image5.png
    Greyscale

transmit a message indicating a card insertion, the message including a message code, 

    PNG
    media_image6.png
    73
    372
    media_image6.png
    Greyscale

maintain a transaction session for a period of time following the transmission of the message, 

    PNG
    media_image7.png
    90
    402
    media_image7.png
    Greyscale

and upon receipt of a third notification from the card reader, instruct the card reader to return the card.

    PNG
    media_image3.png
    41
    409
    media_image3.png
    Greyscale



The patented claim 1 corresponds to the pending claim as above. The patented claim 1 fails to disclose that the card sensor is part of a card reader that receives and ejects the card and also accepts entry of a code. However Kobres discloses a POS (paragraph 28) including a card reader with a facility for entering codes (paragraph 28). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim 1 by having the cards be inserted into a card reader including a facility for entering codes. The motivation for the combination is to process customer purchase transactions (paragraph 28).

Claims 22 and 23 are rejected for the same reasons as above. The patented claim 1 discloses the first and second sensors being a card sensor and camera.

Claim 25 is rejected based on the above applied to the patent claim 3.

Claim 26 is rejected based on the above applied to the patent claim 4.

Claim 27 is rejected based on the above applied to the patent claim 5.

Claim 29 is rejected based on the above applied to the patent claim 6.

Claim 34 is rejected based on the above applied to the patent claim 7.

Claim 35 is rejected based on the above applied to the patent claim 8.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10573163 in view of Kobres as applied to claim 23 and further in view of Rosenberg (US 20060179044 A1).
Regarding claim 24, the patented claim 1 as modified fails to disclose and Rosenberg discloses determine when the user performs a head rotation (paragraph 69 camera based determination of head of user turning away); and transmit the second notification indicating the absence of the user (paragraph 69 camera based determination of head of user turning away). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by using head turning away to determine a user being away. The motivation for the combination is accuracy (paragraph 69).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10573163 in view of Kobres as applied to claim 21 and further in view of Curtis (US 20150220956 A1).
Regarding claim 28, the patented claim 1 as modified discloses code entry but fails to explicitly disclose and Curtis discloses a coded entry message comprising an entered code (paragraph 69) and doing an action based on the entered code matching a reference code (paragraph 69). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified. The motivation for the combination is secure access. 
Claims 30, 31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10573163 in view of Kobres as applied to claim 29 and further in view of Pan (US 20130048713 A1)
Regarding claims 30 and 33, the patented claim as modified fails to disclose and Pan discloses:
the camera is configured to transmit the facial detection to the processor (paragraph 13 camera send to judging unit), and the processor is configured to compare the facial detection to a facial recognition profile of an authorized user associated with the card (paragraph 13 judging unit compares to characteristic image which can be considered a profile), wherein the system is configured to ingest the card upon an unsuccessful comparison of the facial detection to the facial recognition profile (fig. 2 S204). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by using facial recognition profiles and ingesting cards if the wrong user is there. The motivation for the combination is to prevent bank cards from being lost (paragraphs 4 and 5).

Regarding claim 31, the patented claim as modified discloses transmitting the message, but does not disclose it being done only upon a successful comparison of the facial detection to the facial detection profile. However Pan discloses a reminder action being performed only upon a successful comparison of the facial detection to the facial detection profile (fig. 2 voice prompt is generated only through s204 Yes branch). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by only sending the message if the user is in the area. The motivation for the combination is to prevent bank cards from being lost (paragraphs 4 and 5).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10573163 in view of Kobres and Pan.
Regarding claim 32, the patented claim 9 fails to disclose that the card sensor is part of a card reader that receives and ejects the card and also accepts entry of a code. However Kobres discloses a POS (paragraph 28) including a card reader with a facility for entering codes (paragraph 28). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim 1 by having the cards be inserted into a card reader including a facility for entering codes. The motivation for the combination is to process customer purchase transactions (paragraph 28).

The patented claim as modified fails to disclose and Pan discloses the processor is configured to tend the transaction session upon an unsuccessful comparison of the facial detection to the facial recognition profile (fig. 2 s204->s208). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by ending the transaction when the facial recognition does not match. The motivation for the combination is to prevent bank cards from being lost (paragraphs 4 and 5).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10573163 in view of Kobres and Pan.
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10573163 in view of Kobres.
Instant application
Claim 17 of 10573163
36. (New) A user alert method, the method comprising: detecting, by a first sensor, a card insertion into a card reader;

    PNG
    media_image8.png
    25
    366
    media_image8.png
    Greyscale

transmitting, by the first sensor, a first notification to a processor, wherein the first notification indicates the card insertion; 

    PNG
    media_image9.png
    50
    401
    media_image9.png
    Greyscale

detecting, by a second sensor, the presence of a user within a vicinity of the second sensor;

    PNG
    media_image10.png
    59
    396
    media_image10.png
    Greyscale

transmitting, by the second sensor, a second notification to the processor, wherein the second notification indicates the presence of the user;

    PNG
    media_image10.png
    59
    396
    media_image10.png
    Greyscale

initiating, by the processor, a transaction session upon receipt of the first notification and the second notification;

    PNG
    media_image11.png
    73
    439
    media_image11.png
    Greyscale

detecting, by a second sensor, the absence of the user within the vicinity of the second sensor;

    PNG
    media_image10.png
    59
    396
    media_image10.png
    Greyscale

transmitting, by the second sensor, a third notification to the processor, wherein the third notification indicates the absence of the user;

    PNG
    media_image10.png
    59
    396
    media_image10.png
    Greyscale

transmitting, by the processor, a message indicating the card insertion

    PNG
    media_image12.png
    42
    397
    media_image12.png
    Greyscale

upon receipt of the third notification, the message including a code; maintaining, by the processor, the transaction session for a period of time following the transmission of the message;

    PNG
    media_image13.png
    55
    418
    media_image13.png
    Greyscale

receiving, by the card reader, entry of the code;

    PNG
    media_image14.png
    31
    346
    media_image14.png
    Greyscale

transmitting, by the card reader, a fourth notification to the processor, wherein the fourth notification indicates the entry of the code;

    PNG
    media_image14.png
    31
    346
    media_image14.png
    Greyscale

and instructing, by the processor, the card reader to release the card.

    PNG
    media_image14.png
    31
    346
    media_image14.png
    Greyscale



Regarding claim 36, the patented claim 17 corresponds to the pending claim as above. The patented claim 1 fails to disclose that the card sensor is part of a card reader that receives and ejects the card and also accepts entry of a code. However Kobres discloses a POS (paragraph 28) including a card reader with a facility for entering codes (paragraph 28). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by having the cards be inserted into a card reader including a facility for entering codes. The motivation for the combination is to process customer purchase transactions (paragraph 28).

Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10573163 in view of Kobres and Pan.
Instant application
10573163 claim 13
40. (New) A card reader comprising: a slot for insertion and removal of a card, the slot configured to retain the card until the conclusion of a transaction session; 

    PNG
    media_image15.png
    59
    290
    media_image15.png
    Greyscale

a card sensor configured to determine whether the card has been inserted into the slot and whether the card has been removed from the slot;

    PNG
    media_image15.png
    59
    290
    media_image15.png
    Greyscale

and an input device configured to receive the entry of a code, wherein:

upon determining the insertion of the card into the slot, the card sensor is configured to transmit a first notification indicating the insertion of the card,

    PNG
    media_image16.png
    56
    277
    media_image16.png
    Greyscale

upon receipt of the entry of the code by the input device, the card reader is configured to transmit a second notification indicating receipt of the entry of the code,

and upon receipt of a third notification extending the transaction session for a period of time, the card reader is configured to retain the card for the period of time.

    PNG
    media_image17.png
    45
    304
    media_image17.png
    Greyscale



The patented claim fails to disclose:
1) The card being received within a slot
2) an input device configured to receive the entry of a code
3) the card reader being configured to transmit a notification indicating receipt of the entry of a code
4) the user response to the message being the code entry.

However Kobres discloses a POS (paragraph 28) including a card reader with a facility for entering codes (paragraph 28). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by having the cards be inserted into a card reader including a facility for entering codes, such that the user is able to respond to the received message with the card reader input device. The motivation for the combination is to process customer purchase transactions (paragraph 28).

The patented claim as modified still fails to disclose and Pan discloses a card reader with a slot for receiving cards (paragraph 24). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim as modified by using a slot to receive cardsThe motivation for the combination is to prevent bank cards from being lost (paragraphs 4 and 5).

Allowable Subject Matter
Claims 37-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 37 and 38, the prior art of record fails to disclose in combination with claim 36, prior to instructing the card reader to release the card, transmitting, by the second sensor, a fifth notification to the processor, wherein the fifth notification indicates the presence of the user within the vicinity of the second sensor. Regarding claim 39, the prior art of record fails to disclose in combination with claim 36, extending, by the processor, the transaction session for a second period of time upon receipt of the fourth notification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (US 20200005044 A1) discloses left object detection and notifications but it’s applied to public transportation not cards left in POS terminals. Closest art Pan (US 20130048713 A1) discloses prompting a user to recover a bank card at an ATM. A camera is used but just for facial recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687